Citation Nr: 0728507	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from August 
1966 through July 1969 (Army) and from July 1973 to February 
1975 (Navy).  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) that declined to reopen the claim.  In 
August 2005 the Board found that new and material evidence 
had been received, reopened the claim, and remanded it to the 
RO for further development.  In October 2006, the case was 
again remanded for further development.


FINDINGS OF FACT

The veteran's back complaints/injuries in service resolved 
without residual disability; a chronic low back disability 
was not manifested in service; arthritis of the lumbar spine 
was not manifested in the first postservice year; and any 
current low back disability is not shown to be related to his 
service, to include injury therein.  


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Pursuant to the October 2006 Board remand, a letter in 
October 2006 explained what the evidence must show to 
substantiate the claim, and informed the veteran of his and 
VA's responsibilities in claims development.  Although 
complete notice was not provided prior to the initial 
adjudication of the claim, the veteran has had ample 
opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all notice was 
given.  Significantly, the claim was readjudicated after all 
notice was given (See June 2007 supplemental statement of the 
case), and the veteran is not prejudiced by any notice timing 
defect.  The October 2006 letter also provided notice 
regarding disability ratings and effective dates of awards.

Regarding VA's duty to assist, all pertinent treatment 
records have been obtained.  The veteran has not identified 
any other treatment for his back; he stated in November 2006 
and July 2007 correspondence that he had no additional 
evidence to furnish.  The RO has arranged for VA 
examinations.  VA has met its assistance obligations.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.


II.	Factual Background

The veteran's service medical records reveal that he had 
complaints of lower back pain during his first period of 
service, in 1966 and 1967.  However, no lower back problems 
were noted on examination for separation from that period of 
service, in April 1969.  On July 1973 examination, the 
veteran listed his health as good, and denied recurrent back 
pain.  In September 1973, during his second period of 
service, he was apparently struck on his right side by a 
truck, with resulting right forearm and right hip area pain.  
In August 1974, he slipped while working on a car, and 
injured his back.  On physical examination, there was no 
tenderness on palpation.  No further back complaints were 
noted during his tour of duty.  On January 1975 service 
discharge examination no back complaints were noted; on 
clinical evalauation the spine was normal.

On June 1994 VA examination, degenerative disc disease of the 
lumbosacral spine, principally at the L5-S1 level, with 
intermittent low back pain was diagnosed.  The veteran had 
moderate limitation of motion both in lateral and forward 
bending and moderate impairment of back function.  The 
examiner did not opine regarding the etiology of the low back 
disability.  He indicated that after the truck accident, he 
was off duty for about one week.  He reported, that following 
the accident he had occasional low back pain with the pain 
lasting three to four days at a time.  He stated that in the 
few years prior to the examination, he had more frequent back 
problems and occasional pain in the right lower extremity in 
the posterior aspect of the thigh and leg to the ankle.  He 
had not worked for the past two years because of back 
complaints.

On October 2002 VA examination, the diagnosis was 
degenerative disc disease of the lumbosacral spine.  The 
examiner opined that the veteran's lumbosacral condition was 
less likely than not related to his active service.  The 
examiner reasoned that there was no evidence of the veteran 
complaining of back injury during his service from 1973 to 
1975 as the service medical records showed that the truck 
accident had involved his hip, not his back.  According to 
the records, the veteran did not have any radicular symptoms 
at the time of the injury, did not require hospitalization, 
and immediately returned to duty.  
VA records from 1994 to 2002 show diagnoses of low back pain 
syndrome and degenerative disc disease.  A January 1995 
record notes that the veteran reported low back pain for the 
last 4 to 5 years.  

Statements from the veteran and friends and family generally 
maintain that his low back problem had significantly limited 
his functioning.

A January 2004 letter from a VA physician, Dr. T indicates 
that he was treating the veteran for chronic low back pain 
since June 2000 and that his condition was permanent.  He 
opined that the condition was probably due to the injury he 
sustained when a Navy truck hit him in 1973 and offered to 
provide further information if needed.  

A January 2004 letter from a private physician, Dr. H, 
indicates that he saw the veteran on several occasions and 
treated him for low back pain.  His condition did not seem to 
be improving and was thought to be permanent.  The veteran 
informed him that the condition began with a truck accident 
in 1973; and this had been confirmed by Dr. T.  Dr. H 
believed that it was likely, based on the opinion of the 
[veteran] and Dr. T that the truck accident was the cause of 
his chronic back pain.   

In an October 2005 letter Dr. H. explained that his opinion 
that the veteran's back pain was related to an injury in 1973 
was based solely on the veteran's history.

A November 2005 letter from Dr. T., states that "according 
to the medical information [the veteran] presented to me, 
trauma to the hip which [the veteran] sustained in 1973 while 
serving in the military, can lead [him] to favor his other 
hip and thus leading to misalignment of his spine, muscle 
spasms and lower back pain". The October 2002 VA examiner 
re-examined the veteran in March 2006, and in her examination 
report once again noted that he did not have any back 
complaints during his service between 1973 and 1975.  The 
examiner then went on to find that it was not at least as 
likely as not the veteran's current back disability was 
related to his military service.  

In March 2007, pursuant to the Board remand, the same VA 
examiner reviewed the veteran's medical chart, noted the 
August 1974 back complaint, and opined:

"...After review of the claims file, as well as the CPRS file, 
it is once again this examiner's opinion that it is not at 
least as likely as not that the veteran's current back 
disability is related to his military service".  

The examiner based her opinion on the fact that the veteran 
did not have any chronic sequelae as a result of this back 
strain.  She indicated that the veteran's examination 
following this incident was not localizing and did not 
indicate that he had radiculopathy.  She noted that there 
were no subsequent follow-up visits nor recurrent sick call 
visits after August of 1974 and prior to his discharge from 
the military.  She noted that even during his August 1974 
visit, the veteran did not provide a history that his back 
strain episode was related to a chronic string of recurrent 
back problems.  The examiner noted the veteran's back 
complaints from his earlier enlistment, but noted that they 
were mechanical in nature and had resolved.  She again noted 
the 1973 accident; however, she stated there was no 
documentation of a back injury related to that accident (as 
the veteran alleges).  She noted that no service medical 
records indicated that any of his back episodes were a 
chronic recurring continuous problem.  She noted that when he 
reenlisted in July 1973 the veteran denied recurrent back 
pain.  The examiner further noted that the veteran reported 
that his low back pain started around the early 1990s.  She 
stated that the current low back pain was most likely due to 
the natural aging process, as well as due to the fact that 
the veteran had worked a lifetime as a common laborer or 
plumber which required extensive lifting, bending and 
squatting repetitiously.

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Certain chronic disease, to include arthritis, may be service 
connected on a presumptive basis if manifested to a 
compensable degree within a specified postservice period (1 
year for arthritis).  38 U.S.C.A. §§ 1112. 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

There is no question that the veteran has a low back 
disability.  His lumbar disc disease is well-documented in 
the record.  Likewise, it is shown in the record, and not in 
dispute, that the veteran sustained low back injuries in 
service.  What must still be shown to establish service 
connection for a low back disability is that the current low 
back disability is related to the injuries (and related 
complaints) in service.   

The service medical records show that the injuries in service 
were acute; the veteran's associated complaints were 
transitory; and that there was no chronic low back disability 
as a result of the injuries.  When the injuries occurred, the 
veteran received treatment and returned to duty.  After the 
last injury reported in service, the veteran served six 
months on active duty, and no further complaints of low back 
pain were noted.  On service separation examination, clinical 
evaluation of the spine was normal.  Additionally, there is 
no evidence that arthritis of the lower spine was manifested 
in the first postservice year.  Accordingly, service 
connection for a low back disability on the basis that such 
disability was first manifested in service and persisted, or 
on a presumptive basis (for any lumbar arthritis as chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.

Furthermore, there is no competent evidence that relates the 
veteran's current low back disability to his active 
service/complaints noted therein.  The veteran contends that 
his current back disability is related to the 1973 accident 
in service.  Drs. H. and T. appeared to support this 
allegation; however, when asked for clarification as to the 
basis for their opinions, it was indicated that they were 
based solely on the veteran's reported history.  Notably, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
As these two physicians did not have access to the veteran's 
accurate and complete service/medical history as shown in his 
claims folder, the Board finds that their opinions lack 
probative value.

On the other hand, the Board finds the opinions of the VA 
examiner quite probative.  That examiner examined the veteran 
twice; had access to, and reviewed, the claims folder three 
separate times, and specifically found that there was no 
nexus between the veteran's current low back disability and 
his injuries in service.  Significantly, a lengthy time 
interval between service and the first postservice clinical 
notation of the disability for which service connection is 
sought (here some 15 years) is, of itself, a factor for 
consideration against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  

As the veteran is a layperson, his own opinion is not 
competent evidence in the matter of the etiology of his 
current low back disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The preponderance of the 
evidence is against this claim.  Hence, it must be denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


